Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments/response filed on January 21, 2021 have been received.
Claim 2 is canceled by applicant.
Claims 3-10 are pending in this application and were examined on the merits.

Answer to Arguments:
Withdrawn Rejections:

The rejection of claim 2 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, is withdrawn because claim 2 is canceled (amendments filed on 1/21/2021) and no longer pending.
The rejection of Claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn because claim 2 is canceled (amendments filed on 1/21/2021) and no longer pending.
The rejection of claims 3-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn due to the filing of the deposit receipt and applicant’s statement (see page 5 1st paragraph of Remarks) filed on 1/21/2021.
The rejection of claims 2-5 and 7-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daum et al. as evidenced by ATCC, is withdrawn due to the amendments to the claims filed on 1/21/2021.
The rejection of claims 2-10 under 35 U.S.C. 103 as being unpatentable over Daum et al. as evidenced by ATCC as applied to claims 2-5 and 7-10 above, and further in view of Zhuang et al., is withdrawn due to the amendments to the claims filed on 1/21/2021.

Applicant's amendment’s to claim 3 filed on 1/21/2021 necessitated the new ground(s) of rejection presented in this Office action.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 3, step b, the recitation “transforming of tryptophan with the product produced from the step a” is confusing and therefore indefinite, because from the way it is written it is not exactly clear what is being encompassed by this recitation. 
	Suggestion: for example, replace step b of claim 3, with the following:
--adding tryptophan to said culture of step a) and transforming the tryptophan to 5-HTP by said Bacillus licheniformis JSC-69; and--

Conclusion:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KADE ARIANI/Primary Examiner, Art Unit 1651